Citation Nr: 0843181	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  02-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound with fracture of the left ileum, with involvement of 
the left flank, including Muscle Group XVII, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969 and from December 1970 to December 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 20 percent 
evaluation for the residuals of a gunshot wound with fracture 
of the left ileum, with involvement of the left flank, 
including Muscle Group XVII and the 10 percent evaluation for 
the left shoulder condition, residuals of separation of the 
left acromioclavicular joint.  

The veteran filed a timely notice of disagreement (NOD) in 
July 2001 for both claims as stated above.  The veteran 
submitted his substantive appeal for the two claims in May 
2002, and in a December 2006 personal statement, the veteran 
withdrew his claim for an increased rating for his service-
connected left shoulder condition, residuals of separation of 
the left acromioclavicular joint.  The Board finds that the 
claim has been withdrawn and is no longer on appeal.  See 38 
C.F.R. § 20.204.  Thus, the Board will proceed to adjudicate 
only the issue described on the title page of this decision.  

In June 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  

In October 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

During the October 2008 hearing, the veteran testified that 
the evaluation currently assigned to his service-connected 
residuals of a gunshot wound with fracture of the left ileum, 
with involvement of the left flank, including Muscle Group 
XVII, does not accurately reflect its current severity.  He 
explained during the hearing that his left hip is in constant 
pain, and he endures weakness and fatigue on the left side of 
his hip; the hip felt as though it would pop out.  He further 
added that he has lack of coordination, an altered gait, and 
severe muscle tissue loss.  The veteran contends that his 
service-connected disability is worse than the current 
evaluation contemplates.  

Review of the evidentiary record reveals that the veteran's 
most recent VA examination conducted for his service-
connected disability was in July 2004.  On examination, the 
examiner described the veteran's scar located on his left hip 
and also reported range of motion findings for the hip.  
However, the Board finds that the examination is incomplete 
as there was no examination of the appropriate muscle group 
or evaluation of the cardinal signs and symptoms of a muscle 
disability.  In order to make an accurate assessment of the 
veteran's service-connected residuals of a gunshot wound with 
fracture of the left ileum, with involvement of the left 
flank, including Muscle Group XVII, it is necessary to have a 
medical examination based upon a thorough review of the 
record and examination of the veteran to determine the extent 
of the residuals of the gunshot wound involving the left 
ileum and left flank.  

Given the disparity between the July 2004 VA examination 
report and the veteran's October 2008 testimony, the Board 
finds that an additional VA examination must be conducted 
because there is evidence that the condition has worsened 
since the last examination.  In light of the foregoing, the 
Board must remand this matter to afford the veteran the 
opportunity to undergo an additional VA examination.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Provide the veteran VCAA notice 
consistent with Vazquez-Flores v. Peake, 
22. Vet. App. 37 (2008).  

2.  Schedule the veteran for a VA 
examination to determine the severity of 
his residuals of a gunshot wound with 
fracture of the left ileum, with 
involvement of the left flank, including 
Muscle Group XVII.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination.  

The examiner should describe the 
residuals of the gunshot wound to the 
left hip including any scarring and any 
joint, muscle or neurologic impairment 
due to that disability.  Based on a 
review of the claims file and the 
examination findings, the examiner should 
specifically identify each specific 
muscle injured by the gunshot wound of 
the left hip and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  The examiner 
should identify the presence of any 
retained metal fragments and, if 
possible, identify the track or path each 
fragment traveled from its point of 
entry.  In particular, the examiner 
should identify the particular muscles 
involved and explain how any retained 
metal fragments have affected the 
functioning of each identified muscle.  

The examiner should comment as to whether 
the disability associated with the 
affected muscle(s) would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.  

Further, the examiner should identify the 
etiology of any orthopedic, neurological 
or other manifestations, as well as the 
degree of injury involved and any 
functional impairment that results.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case (SSOC) to the 
veteran and his representative and afford 
them the appropriate time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




